 

Exhibit 10.1

 

Execution Version

 

SPONSOR TRANSFER, WAIVER, FORFEITURE AND DEFERRAL AGREEMENT

 

This SPONSOR TRANSFER, WAIVER, FORFEITURE AND DEFERRAL AGREEMENT (the “Sponsor
Surrender Agreement”), dated as of August 31, 2020, is entered into by and
between Level Field Capital, LLC, a Delaware limited liability company
(“Sponsor”), LF Capital Acquisition Corp., a Delaware corporation (“Parent”),
Landsea Holdings Corporation, a Delaware corporation (“Seller”), and Landsea
Homes Incorporated, a Delaware corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, concurrently with the execution of this Sponsor Surrender Agreement,
Parent, LFCA Merger Sub, Inc., a Delaware corporation, the Company and the
Seller will enter into that certain Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”);

 

WHEREAS, the Sponsor has agreed to transfer to the Seller, for no additional
consideration (i) 2,200,000 Private Placement Warrants held by the Sponsor (the
“Transferred Warrants”) and (ii) 500,000 shares of Parent Class A Stock
following the conversion at the Effective Time of 500,000 shares of Parent Class
B Stock held by the Sponsor (the “Transferred Shares”, together with the
Transferred Warrants, the “Transferred Securities”), in each case, subject to
the terms and conditions specified herein.

 

WHEREAS, Sponsor has agreed to surrender and transfer to Parent, for no
consideration and as a contribution to the capital of Parent, (a) 2,260,000
Private Placement Warrants (the “Surrendered Warrants”), and (b) 600,000 shares
of Parent Class B Stock held by the Sponsor (the “Surrendered Shares”),
whereupon the Surrendered Shares shall be cancelled;

 

WHEREAS, the Sponsor and the Seller have agreed to a lock-up period for certain
of its shares of Parent Class B Stock, subject to the terms and conditions
specified herein;

 

WHEREAS, the Sponsor has agreed to waive its right to exercise its Private
Placement Warrants (the “Sponsor Warrants”) to purchase shares of the Parent
Class A Stock by any method other than on a “cashless basis,” pursuant to that
certain Warrant Agreement, dated June 19, 2018 (as may be amended from time to
time, the “Warrant Agreement”), by and between the Parent and Continental Stock
Transfer & Trust Company (the “Warrant Agent”), subject to the terms and
conditions specified herein;

 

WHEREAS, the Sponsor entered into that certain Promissory Note, dated as of July
16, 2020, with the Parent, whereby Sponsor has agreed to loan up to $3,000,000
to the Parent, and as of the date hereof, has loaned $1,000,000 to the Parent
(the “Working Capital Loan”);

 

WHEREAS, the Sponsor has agreed to terminate, forgive and release Parent from
any and all obligations arising under or related to the Working Capital Loan,
subject to the terms and conditions specified herein;

 

   

 

  

WHEREAS, the Sponsor entered into that certain Convertible Note, dated as of
March 4, 2019, with the Parent, as amended (the “Convertible Note”), whereby (i)
the Parent borrowed $1,500,000 from the Sponsor (the “Outstanding Amount”) and
(ii) upon maturation of the Convertible Note, at the option of the Sponsor, the
Outstanding Amount may be converted into warrants of the Parent with rights
identical to the Private Placement Warrants (the “Conversion Rights”); and

 

WHEREAS, the Sponsor has agreed to waive its Conversion Rights in lieu of
payment in cash by the Parent upon maturation of the Convertible Note, subject
to the terms and conditions specified herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Merger Agreement.

 

2.Surrender and Waiver.

 

(a)Immediately prior to, and conditioned upon, the Effective Time:

 

(i)the Sponsor shall automatically and irrevocably surrender and forfeit to
Parent, for no consideration and as a contribution to the capital of Parent,
(A) the Surrendered Warrants and (B) the Surrendered Shares; and

 

(ii)Parent shall immediately cancel the Surrendered Warrants and the Surrendered
Shares;

 

(b)Immediately prior to, and conditioned upon, the Effective Time, the Sponsor
shall, automatically and without any further action by the Sponsor, irrevocably
waive its right to exercise the Sponsor Warrants, pursuant to the terms of the
Warrant Agreement, by any method other than on a “cashless basis”; provided that
such waiver shall bind Sponsor’s members and any Permitted Transferees (as
defined in the Warrant Agreement) of Sponsor following the Effective Time.

 

(c)Immediately prior to, and conditioned upon, the Effective Time, the Sponsor
shall, automatically and without any further action by the Sponsor, irrevocably
waive its Conversion Rights under the provisions under Section 5(a) of the
Convertible Note and accept payment for the Outstanding Amount in cash pursuant
to Section 5(b) of the Convertible Note.

 

(d)Immediately prior to, and conditioned upon, the Effective Time, the Sponsor
shall, automatically and without any further action by the Sponsor or Parent,
irrevocably terminate, forgive, discharge, and release the Parent from any and
all obligations, liabilities and outstanding amounts arising under or relating
to the Working Capital Loan.

 

 2 

 

  

(e)Immediately prior to, and conditioned upon, the Effective Time, the Sponsor
agrees, that, certain of its Parent Class B Stock, upon conversion to Parent
Class A Stock on a one-for-one basis as provided in Section 4.3(b)(i) of the
Parent Charter (and pursuant to that certain Waiver Agreement, by and among the
Parent, the Seller, the Company and the Sponsor, dated as of the date hereof),
shall, automatically and without any further action by the Sponsor or Parent, be
subject to the following restrictions and requirements:

 

(i)Following the conversion of 500,000 shares of Parent Class B Stock held by
the Sponsor to Parent Class A Stock at the Closing, such Parent Class A Stock
may not be Transferred until the 10-day volume weighted average of the market
price of the Parent Class A Stock as quoted on Nasdaq is not less than $14.00
per share (subject to adjustments for any stock split, split-up, reverse stock
split, stock dividend or distribution (including any dividend or distribution of
securities convertible into Parent Class A Stock)); and

 

(ii)in the event that the shares of Parent Class A Stock held by the Sponsor
described in the preceding Paragraph 2(e)(i) do not meet their respective 10-day
volume weighted average market price targets within the 24-month period
following the Effective Time (the “Lock-Up Period”), such shares shall,
automatically and without any further action by the Sponsor or Parent, be
surrendered and forfeited by the Sponsor for no consideration and immediately
cancelled by the Parent.

 

(f)Following the delivery of the Transferred Shares by the Sponsor to the
Seller, the Seller agrees that such Transferred Shares shall, automatically and
without any further action by the Seller or Parent, be subject to the following
restrictions and requirements:

 

(i)Such Transferred Shares may not be Transferred until the 10-day volume
weighted average of the market price of the Parent Class A Stock as quoted on
Nasdaq is not less than $14.00 per share (subject to adjustments for any stock
split, split-up, reverse stock split, stock dividend or distribution (including
any dividend or distribution of securities convertible into Parent Class A
Stock)); and

 

(ii)In the event that the Transferred Shares held by the Seller described in the
preceding Paragraph 2(f)(i) do not meet their respective 10-day volume weighted
average market price targets within the Lock-Up Period, such shares shall,
automatically and without any further action by the Seller or Parent, be
surrendered and forfeited by the Seller for no consideration and immediately
cancelled by the Parent.

 

 3 

 

  

(g)As used herein, “Transfer” shall mean the (a) sale or assignment of, offer to
sell, contract or agreement to sell, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); provided, however, that
nothing in this Paragraph 2(g) shall prevent (i) a pledge or hypothecation of
any Parent Class A Stock as collateral to a third party loan or (ii) a Transfer
to an Affiliate provided that such transferee (x) agrees to be bound to the
terms and conditions of this Sponsor Surrender Agreement and (y) executes a
joinder to this Sponsor Surrender Agreement in a form reasonably acceptable to
the Parent. “Transferred” or “Transferring” shall have a correlative meaning.

 

3.Transfer.

 

(a)Immediately prior to, and conditioned upon, the Effective Time, Sponsor shall
immediately and irrevocably deliver, convey, assign and transfer to the Seller
for no consideration the Transferred Warrants.

 

(b)Immediately following the Effective Time, on the Closing Date Sponsor shall
immediately and irrevocably deliver, convey, assign and transfer to the Seller
for no consideration the Transferred Shares.

 

(c)Seller acknowledges that the Transferred Securities are subject to the
restrictions on transfer set forth in paragraph 8 of that certain letter
agreement, by and among the Parent, the Sponsor and the insiders party thereto,
dated June 19, 2018, and agrees, with respect only to the Transferred
Securities, to be bound by the restrictions on transfer set forth in paragraph 8
therein.

 

4.Sponsor Representations and Warranties. The Sponsor hereby represents and
warrants as of the date hereof as follows:

 

(a)The Sponsor is the sole record and beneficial owner of the Surrendered
Warrants, the Surrendered Shares and the Transferred Securities, free and clear
of all Liens other than transfer restrictions imposed by applicable securities
laws.

 

(b)The Sponsor has all requisite power and authority to execute and deliver this
Sponsor Surrender Agreement and to consummate the transactions contemplated
hereby and to perform all of its obligations hereunder. The execution and
delivery of this Sponsor Surrender Agreement has been, and the consummation of
the transactions contemplated hereby have been, duly authorized by all requisite
action by the Sponsor. This Sponsor Surrender Agreement has been duly and
validly executed and delivered by the Sponsor and, assuming this Sponsor
Surrender Agreement has been duly authorized, executed and delivered by the
other parties hereto, this Sponsor Surrender Agreement constitutes, and upon its
execution will constitute, a legal, valid and binding obligation of the Sponsor
enforceable against it in accordance with its terms.

 

 4 

 

  

5.Successors and Assigns. The Sponsor acknowledges and agrees that the terms of
this Sponsor Surrender Agreement are binding on and shall inure to the benefit
of their respective beneficiaries, heirs, legatees and other statutorily
designated representatives. The Sponsor also understand that this Sponsor
Surrender Agreement, once executed, is irrevocable and binding, and if the
Sponsor Transfers any shares of Parent Class B Stock or Parent Class A Stock or
Private Placement Warrants held by the Sponsor as of the date of this Agreement
or held by the Sponsor after giving effect to the conversion pursuant to
Paragraph 2 above, the transferee shall execute a joinder to this agreement in
the form reasonably acceptable to the Parent.

 

6.Termination. This Sponsor Surrender Agreement shall terminate, and have no
further force and effect, as of the earlier to occur of (a) the later of (x) end
of the Lock-Up Period or (y) the “cashless exercise” of all of the Sponsor
Warrants held by the Sponsor as of the date hereof, and (b) the termination of
the Merger Agreement in accordance with its terms prior to the Effective Time.
This Sponsor Surrender Agreement may be executed in counterparts (including by
electronic means), all of which shall be considered one and the same agreement
and shall become effective when signed by each of the parties and delivered to
the other parties, it being understood that all parties need not sign the same
counterpart.

 

7.Governing Law. All issues and questions concerning the construction, validity,
interpretation and enforceability of this Sponsor Surrender Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. The parties hereto (i) all agree that any action, proceeding, claim
or dispute arising out of, or relating in any way to, this Sponsor Surrender
Agreement shall be brought and enforced in the courts of the State of Delaware
or the federal courts located in the State of Delaware, and irrevocably submit
to such jurisdiction and venue, which jurisdiction and venue shall be exclusive
and (ii) waive any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.

 

8.Waiver of Jury Trial. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF A PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH 8.

 

[signature page follows]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Sponsor Surrender
Agreement as of the date first written above.

 

  LF CAPITAL ACQUISITION CORP.         By: /s/ Scott Reed   Name: Scott Reed  
Title: President and Chief Executive Officer

 

[Signature Page to Sponsor Transfer, Waiver, Forfeiture and Deferral Agreement] 

 

   

 

 

  LANDSEA HOLDINGS CORPORATION         By: /s/ John Ho   Name: John Ho   Title:
CEO         LANDSEA HOMES INCORPORATED         By: /s/ John Ho   Name: John Ho  
Title: CEO

 

[Signature Page to Sponsor Transfer, Waiver, Forfeiture and Deferral Agreement] 

 

   

 

 

  LEVEL FIELD CAPITAL, LLC         By: /s/ Elias Farhat   Name: Elias Farhat  
Title: Member

 

[Signature Page to Sponsor Transfer, Waiver, Forfeiture and Deferral Agreement]

 

   

 